Citation Nr: 0510181	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for memory loss, to include 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
January 1998.  He served in the Southwest Asia Theater of 
operations during Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran.

2.  The preponderance of the competent evidence is against 
finding objective indications of memory loss attributable to 
an unknown illness, and memory loss is not otherwise shown to 
be related to active duty service.  


CONCLUSION OF LAW

Memory loss was neither incurred nor aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.317, 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through a February 2003 statement of the case and an 
October 2003 letter, to include notice of what evidence and 
information are necessary to substantiate his claim; and 
notice of his and VA's obligation to obtain certain evidence, 
including VA's duty to obtain all relevant evidence in the 
custody of a Federal department or agency.  As such, the 
duties to notify the veteran of necessary evidence, as well 
as the responsibility for obtaining or presenting that 
evidence, have been fulfilled. 

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and VA 
treatment records have been associated with the claims files.  
There is no indication that any pertinent evidence was not 
received.  The claimant was notified of the need for a VA 
examination, and he was seen for those studies in April 2003.  
The veteran was notified in the October 2003 letter to advise 
VA how it could secure pertinent evidence that he was aware 
of.  He was also advised what evidence VA had requested, and 
notified in the February 2003 statement of the case, and the 
March 2004 supplemental statement of the case what evidence 
had been received.  By notifying the veteran that he was 
responsible for ensuring that all requested non Federal 
records were submitted to VA, he essentially was notified 
that he needed to submit all evidence to which he had access.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence set forth in 38 U.S.C.A. § 
5103, the notice provided substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence), and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.  Hence, any error pertaining to when notice was 
provided is harmless.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis

The veteran alleges that he has an undiagnosed illness 
manifested memory loss.  He seeks service connection for 
these illnesses on the basis of 38 C.F.R. § 3.317.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Section 1117 of Title 38, United States Code, authorizes VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. 

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi- 
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

Initially, the Board finds that the veteran is a "Persian 
Gulf veteran."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

The service medical records are negative for any complaint or 
finding pertaining to memory loss.

In May 1999, the veteran enrolled in the cooperative 
Antibiotic Treatment of Gulf War Veteran's Illnesses study.  
His complaints were chronic fatigue, chronic joint pain, and 
chronic memory loss.  Study findings revealed that the 
veteran tested positive for mycoplasma fermentans.

VA outpatient treatment records dated in November 1999 show 
that the veteran took his medications, albeit he sometimes 
forgot.  In June 2000, he reported that the he felt worse 
than usual, compared to the pre-study status.  He reported a 
decrease in concentration and memory.  In February 2001, he 
again reported a decrease in memory.  

At a March 2003 VA Gulf War examination, the veteran reported 
a history of memory loss.  A pertinent diagnosis was not 
provided.  

At an April 2003 VA mental examination the veteran reported 
difficulty with his memory.  This issue was significant at 
his place of employment with the postal service, where he 
distributed the mail.  He reported that addresses he used to 
know by heart and do routinely, he had to look up again and 
again, and that his recall was terrible.  He reportedly 
experienced a low concentration ability and had a difficult 
time reading.  He stated that his mind wondered all the time 
and he was very forgetful.  Mental status examination was 
notable for some psychomotor retardation.  The diagnosis was 
dysthymic disorder. 

The service medical records are devoid of any pertinent 
findings of memory loss.  While the veteran has reported 
complaints of memory loss, the post service medical records 
do not show any objective indications of any disability due 
to memory loss.  The April 2003 VA mental examination report 
revealed no objective indications of memory loss.  To the 
contrary, the veteran was diagnosed with dysthymic disorder.  
In this case, the record presents no competent evidence to 
associate dysthymia to the appellant's active duty service.  
To the extent that there are cognitive impairments due to 
chronic fatigue syndrome, that condition is already service-
connected.  

Since the evidence preponderates against finding objective 
signs of a unique disability due to memory loss due to an 
undiagnosed illness, the claim for service connection for 
memory loss due to undiagnosed illness is denied.  The 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for memory loss is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


